Citation Nr: 1811025	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.

4.  Entitlement to an initial compensable rating for bilateral pes planus.

5.  Entitlement to an initial compensable rating for right lower extremity shin splint.

6.  Entitlement to an initial compensable rating for left lower extremity shin splint.

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1997 to August 2002 and from May 2004 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran testified before the undersigned in November 2017.  He explained that he developed headaches and sleep apnea symptoms during service.  He remembered having headache symptoms while stationed in Afghanistan.  He was unsure if they were possibly related to his sleep apnea symptoms after he explained that the symptoms from both disabilities often occurred together.  Furthermore, he stated that during service he had a uvulopalatopharyngoplasty and tonsillectomy due to severe disruptive snoring and a history of chronic tonsillitis, which he said was meant to also treat his sleep apnea symptoms. The Board finds this meets the low threshold of McLendon and without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed headache and sleep apnea disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran testified before the undersigned in November 2017 that his bilateral pes planus symptoms have increased in severity since his last VA examination in May 2013.  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that new examinations may be conducted.

The Veteran contends that his service-connected pseudofolliculitis barbae is more severe than currently rated.  He has reported symptoms that are more severe than depicted by the last VA examination in May 2013.  He also claims that the VA examination did not accurately portray the entire severity of this disability.  Specifically, the Veteran claims that he experiences flare-ups that last approximately four days every time that he shaves his face and neck area.  See November 2017 Board hearing transcript, 17.  The most recent VA examination from May 2013 contains black-and-white picture of the Veteran's face.  The Board notes that unretouched color photographs should be taken in connection with the examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2017).  As such, the Veteran should be scheduled for another VA examination in order to provide a more accurate depiction of his current pseudofolliculitis barbae disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current migraine headache disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current headache diagnoses. 

b)  For each headache disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed headache disability is related to service.
  
c)  For each headache disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed headache disability is related to symptoms associated with a sleep apnea disability.

The examiner must provide a complete rationale for any opinion offered.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  For each sleep apnea disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed sleep apnea disability is related to service, to include a uvulopalatopharyngoplasty and tonsillectomy that occurred during service in January 2001 to treat severe disruptive snoring and a history of chronic tonsillitis.  

The examiner must provide a complete rationale for any opinion offered.  

3.  Schedule the Veteran for VA wrist and lower extremity examinations.  The examiner should describe in detail the current status of the service-connected right wrist and bilateral lower extremity shin splint disabilities and all related manifestations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected right wrist and bilateral lower extremity shin splint disabilities, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the right wrist and bilateral lower extremity shin splint disabilities.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected pes planus and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The examiner must provide a complete rationale for any opinion offered.

5.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected pseudofolliculitis barbae.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected pseudofolliculitis barbae and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Unretouched color photographs of all areas affected by this disability should be taken and associated with the claims file. 

The examiner must provide a complete rationale for any opinion offered.

6.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

